PER CURIAM.
This is an appeal by the plaintiff from the judgment of the trial court rendered pursuant to a pendente lite order.
The plaintiff claims that the trial court abused its discretion in granting the pendente lite order in the absence of notice, but the record lacks any facts or findings to support this contention. The plaintiff has failed to present a written memorandum of decision or a transcribed copy of an oral decision signed by the court explaining the factual basis for its decision. We have consistently stated that it is the responsibility of the appellant to provide an adequate record for review. Practice Book § 4061; Gelormino v. Blaustein, 31 Conn. App. 750, 751, 626 A.2d 1325 (1993); State v. Rios, 30 Conn. App. 712, 715, 622 A.2d 618 (1993). We see no reason to depart from this rule.
The judgment is affirmed.